Citation Nr: 0505786	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-32 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for dependency and indemnity compensation (DIC) purposes.


REPRESENTATION

Appellant represented by:	Crizalda A. Balayan


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly served with the Philippine 
Commonwealth Army from September 1941 to October 1944, when 
he was presumed to have died.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran and the appellant were never legally married at 
any point in the veteran's lifetime.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.55, 3.206 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Assuming that VCAA is applicable in the instant case, after 
reviewing the claims folder, the Board finds the claimant has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to recognition as the 
veteran's surviving spouse for dependency and indemnity 
compensation (DIC) purposes.  A June 2002 RO letter and the 
August 2003 statement of the case collectively informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised her of the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in June 2002 and the 
initial rating decision was issued in December 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The issue at hand is whether or not 
the claimant is the veteran's surviving spouse.  The record 
contains the veteran's service records, numerous affidavits 
filed by individuals purporting to have knowledge of the 
relationship between the veteran and the claimant and various 
letters from Office of the Local Civil Registrar for the 
Province of Leyte stating that no marriage certificate is 
available for the purported marriage of the veteran and the 
claimant because records of marriages from pre-war to 1944 
were destroyed in World War II.  The record does not 
indicate, nor has the appellant alleged, that there is any 
legal documentation of a marriage between the appellant and 
the veteran that has not been obtained.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
claimant as relevant to this issue.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the claimant with the claim.

Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death. 38 C.F.R. § 3.50.

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, or an affidavit of the 
clergyman or magistrate who officiated. 38 C.F.R. § 3.205(a).  
In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a), 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid. 38 C.F.R. § 3.205(b).

The Board finds that the evidence preponderates against a 
finding that the appellant is the veteran's surviving spouse.  
The Board initially notes that common law marriages are not 
recognized in the Philippines.  Additionally, the appropriate 
official in the Philippines has noted that any record of the 
veteran and appellant's marriage would have been destroyed or 
lost during the war.  Therefore, no official record of the 
marriage exists.  The veteran's service records show him to 
have claimed that the claimant was his common-law-wife at the 
time of his service; however, the claimant was not listed as 
his next of kin.  

The Board notes that much of the evidence submitted by the 
appellant contains inconsistencies.  The file contains two VA 
Forms 32 - one which states that the veteran was single at 
the time he entered service and one which states that the 
claimant was the veteran's common-law-wife.  However, none of 
the veteran's service documents indicate that the veteran and 
the claimant were ever legally married.  In several documents 
submitted in 1949, the claimant stated that she was the 
veteran's common-law-wife; she did not claim to have ever 
been legally married to the veteran.

In affidavits, numerous people have stated that they had 
knowledge that the veteran and the claimant lived together as 
husband and wife.  In an affidavit received in June 1957, M. 
B. and A. T. stated that the veteran and claimant were 
married on September [redacted], 1936.  However, in applications 
submitted in March 1952, the claimant states at one point 
that she was not legally married to the veteran and then at 
another point that she was married to the veteran on 
September [redacted], 1936.

A field investigation was conducted in January 1964.  At that 
time, numerous depositions were taken.  The deponents all 
stated that the veteran and the claimant lived together prior 
to his military service in World War II, but none claimed to 
have knowledge of any legal marriage between the parties.  
Additionally, the January 1964 Report of Field Examination 
shows that although the claimant initially steadfastly 
claimed to have been married to the veteran, she later "all 
but admitted" that they were never married.  Also, an 
affidavit from F. R. and O. J. states that the veteran died 
single.  Finally, in her November 2001 claim, the appellant 
states that she was allegedly married to the veteran on 
September [redacted], 1939.  She also submitted two affidavits from 
individuals who purported to have knowledge of this marriage 
on September [redacted], 1939.

In sum, although the appellant contends that she was married 
to the veteran at the time of his death, the evidence of 
record is conflicting.  Some affidavits claim the veteran and 
the claimant were never legally married, some claim they were 
married on September [redacted], 1936 and some claim they were married 
on September [redacted], 1936.  The Board finds it particularly 
persuasive that the claimant's own allegations have been 
totally inconsistent.  The Board takes particular note of the 
documents submitted in the claimant's applications to the VA 
in 1949, 1952 and 1953 which show that she did not claim to 
have been legally married to the veteran.  The various 
affidavits submitted on the appellant's behalf many years 
after the claimed marriage are of greatly diminished 
probative value in light of the clear statements to the 
contrary from the claimant in 1949, 1952 and 1953.

The Board acknowledges VA OGC 58-91 (June 17, 1991) which 
states that where it is established that a claimant for 
gratuitous veterans benefits entered in to a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabitated with 
the veteran for one year or more immediately preceding the 
veteran's death or for any period of time if a child was born 
of the purported marriage, such marriage will be deemed to be 
valid.  The requirement of a marriage ceremony a jurisdiction 
which does not recognize common-law-marriage constitutes a 
legal impediment for the purposes of 38 U.S.C.A. § 103(a).  
However, in this particular instance, the claimant is not 
alleging that she was unaware of the legal impediment to 
their marriage being deemed valid.  On the contrary, she has 
made significant efforts to attempt to show that she was at 
some point legally married to the veteran, indicating that 
she understands that her "common law" marriage to the 
veteran was not a legal marriage.

Without any evidence that the veteran and the claimant were 
ever married, as defined by 38 C.F.R. § 3.1(j), at any point 
in their lives, the claimant is not entitlement to status as 
the surviving spouse of the veteran.


ORDER

The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


